Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 17 December 2021.
Claims 1, 10, 11, 19, 20, 24, 30, and 31 have been amended.
Claims 1, 4-11, 14-20, 22-25, 27, and 29-31 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 103 Prior Art
The closest prior arts of record are Tavares et al (U.S. Publication No. 20120084117), Spears et al (U.S. Publication No. 20130124417), Kara et al (U.S. Publication No. 20150170077), Jain et al (U.S. Publication No. 20140222551) and Shutko et al (U.S. Patent No. 8762175).  
Tavares describes aggregating POS datasets from a plurality of POS terminals. Each POS terminal is associated with terminal data that can be used to identify a merchant associated with a transaction where each merchant outlet may be a physical store location, a franchise location, a branch office, virtual presence Each POS terminal is also configured to collect transaction data as a function of transactions effectuated via the POS terminal.  The invention allows for merchant may own a grocery store within a particular city that has good sales growth. The merchant may to 
Spears teaches online tracking techniques can also be used to correlate the cookie identity of the user (101) with an identifier of the user (101) known by the profile selector (129), such as a GUID, PAN, account number, customer number, social security number, where the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. Thus, the portal (143) can identify a consumer account (146) based on correlating an IP address used to identify the user (101) and IP addresses recorded in association with the consumer account (146).  Further, the transaction records (301) are aggregated according to a buying entity. The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas (e.g., sellers, products or services) for the respective aggregated buying entity.
Kara teaches that when the one or more filter selections is “demographics and customer zip code,” the system can process information that is associated with identified categories based on the filter selections such as a number of interaction (e.g., number category 410), an identity of consuming entities (e.g., consuming entity identification category 420), a location of consuming entities (e.g., consuming entity location category 430 including at least zip code sub-category 436), and categories associated with consuming entity demographics including consuming entity age category, consuming entity gender category, and consuming entity income category.
Jain teaches percentile rankings for the identified advertiser may be determined. The percentile rankings could be relative to a set of peer advertisers. The set of peer advertisers could correspond to advertisers in the same general locality as the identified area. The set of peer 
Shutko teaches that the plan action determination module 406, in some embodiments, may use predetermined data (e.g., on the mobile electronic device 102) to narrow down a number of locations for possible identification as being associated with the member/device operator to a more reasonable set of locations. As generally described below, certain data may be filtered to create filtered data that reduces the number of locations
	None of the above prior art explicitly teaches "(i) for each merchant location transaction, generating a first value for a first transaction location identifier, wherein the first value combines
the merchant identifier for the respective merchant location transaction and the respective geographic location of the physical merchant at which the respective merchant location transaction was initiated (ii) for each online transaction, associating a second transaction location identifier with a cardholder location of a cardholder by creating a virtual location identifier, wherein the virtual location identifier includes a device location of a user computing device operated by the cardholder to initiate the respective online transaction, and wherein the virtual location identifier includes at least one of a zip code, a zip+4 code, a county, a city, or a neighborhood within a city, and (iii) for each online transaction, generating a second value for the second transaction location identifier, wherein the second value combines the merchant identifier for the respective online transaction and the virtual location identifier associated with the respective online transaction", and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 4-11, 14-20, 22-25, 27, and 29-31are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
01/19/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623